Citation Nr: 0617199	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 8, 1974 to March 18, 1974.  This appeal arises from 
a December 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

In August 2005, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.

In VA Form 21-526 received by the RO in July 2005 and in 
statements made during the August 2005 videoconference 
hearing, the veteran raised the issue of entitlement to 
service connection for neurological disability.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service medical records include complaints of bad nerves, 
hyperventilation, poor attitude and performance.  

2.  A character and behavior disorder was diagnosed in 
service.  

3.  Current diagnoses include mild mental retardation, a 
generalized anxiety disorder, and a panic disorder.  

4.  The claims folder does not include competent medical 
evidence linking the currently diagnosed psychiatric 
disorders to service.  




CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.6, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the appellant's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the appellant in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
January 2003, the appellant was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically refer to the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The January 2003 letter 
advised the appellant to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in December 2003.  Notice fully complying the provisions of 
the VCAA was provided to the appellant in January 2003.  
Therefore, the appellant did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO obtained all 
of the records identified by the appellant.  This included 
his service medical and personnel records, post service 
private medical records, and his records from the Social 
Security Administration.  The appellant was afforded a VA 
examination and a medical opinion was obtained.  In April 
2003, the appellant indicated there were no additional 
medical records to be obtained.  The Decision Review Officer 
issued the appellant a statement of the case in March 2004 
explaining why the claim was denied.  The appellant appeared 
and gave testimony before the undersigned Acting Veterans Law 
Judge at a videoconference hearing in August 2005. For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Legal Criteria  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002).  

The term "active military, naval or air service" includes-
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(22) and (24)(West 2002); 38 C.F.R. § 3.6 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c)(2005).  

Analysis

The appellant served on active duty for training from 
February 8, 1974 to March 18, 1974. The appellant was 
examined at enlistment into the National Guard in December 
1973; at that time, the clinical evaluation for psychiatric 
disorders was normal.  

A February 1974 memorandum for possible discharge from the 
United States Army indicated the appellant's attitude was 
unsatisfactory as he constantly complained of having mental 
disorders and wanted out of the army.  Mental hygiene stated 
he had a character and behavior disorder.  His motivation was 
unsatisfactory as he abused sick call.  

Service medical records dated on February 15, 1974 noted only 
"M. Hygiene."  On February 27, 1974 it was recorded the 
appellant had a letter from his civilian doctor for mental 
hygiene.  On March 3, 1974, the appellant complained of chest 
pains, hyperventilation syndrome, and "bad nerves."  It was 
noted he refused medication.  The next day the appellant 
returned again for bad nerves and it was recorded that he had 
an appointment with mental hygiene.  

The appellant submitted his application for service 
connection for a nervous disorder in December 2002.  In 
support of his claim, the appellant submitted records from 
his private physician, Dr. F.  They included December 2002 
records including diagnosis of a chronic anxiety state and a 
familial tremor.  The appellant reported that he was involved 
in an incident at Fort Dix, N.J. in the 1970's when the 
military exposed him to some sort of gas.  He had no idea 
what this exposure was but said he was in a room where he was 
told to take off his gas mask and inhale some gas.  It made 
him nauseous.  He appeared to have experienced no other side 
effects, but claimed that since that time he had been prone 
to anxiety and panic attacks.  

The RO received copies of the appellant's medical records 
from the Social Security Administration in August 2003.  In 
conjunction with his claim for Social Security Disability 
benefits, the appellant was evaluated by a psychologist in 
September 1991.  The psychologist observed the appellant had 
a noticeable tremor.  Later in the interview as the appellant 
relaxed it seemed to subside and become almost unnoticeable.  
The appellant gave a history of growing up in a rather 
difficult household with an alcoholic and highly critical 
father.  He had difficulty in school and went through the 
12th grade but did not graduate.  He had worked as a farm 
laborer.  The appellant had never lived independently and 
continued to reside with his parents.  He cooked for himself, 
watched TV and socialized with friends down at the pool hall.  
He did not do his own laundry and admitted that such tasks 
were rather difficult for him.  The appellant was oriented to 
person, time and place and spoke in a clear logical fashion.  
His affect was basically appropriate and there was nothing to 
suggest a mood disorder.  His major issue was anxiety.  He 
displayed no hallucinations or delusions, and no symptoms 
which would suggest a thought disorder.  His insight was 
extremely poor, noting only that his relatives were nervous 
and he felt it ran in the family.  After interviewing the 
appellant and conducting diagnostic testing, the psychologist 
concluded that a generalized anxiety disorder was the most 
appropriate diagnosis.  It was also noted that the Full Scale 
Intelligence Quotient on the Wechsler Adult Intelligence 
Scale-Revised Form was 71.  The psychologist attributed the 
generalized anxiety disorder to a life-long pattern of being 
involved with critical and demanding parent figures, although 
that was not entirely clear.  The Determination Pursuant to 
the Social Security Act listed a primary diagnosis of mild 
mental retardation and the secondary diagnosis was anxiety.  

The appellant was afforded a VA Mental Disorders evaluation 
in September 2003.  The appellant lived with his mother.  He 
had been out of work since 1990 because of his nerves.  He 
thought his problem with his nerves went back to his time at 
Fort Dix when he was ordered to take off his gas mask and 
breathe in some kind of gas.  The appellant did not have a 
history of any prior psychiatric inpatient or outpatient 
treatment.  He had been given primidone for the past few 
years and propranolol for about ten years for palpitations.  
The appellant's past medical history included panic attack 
episodes and anxiety.  His family history was significant for 
mental illness.  Mental status examination revealed he was 
oriented to time, place and person.  He was not psychotic and 
there were no delusions or hallucinations.  He spoke in a 
quavering voice and his concentration was impaired.  His 
behavior indicated he often avoided crowds and had adequate 
personal hygiene.  He had intact memory, times three.  There 
were no obsessions or compulsions.  His speech was somewhat 
rambling.  He reported frequent panic attacks, especially in 
crowds.  His mood was mildly depressed.  A panic disorder was 
diagnosed.  The VA examiner stated that in his opinion the 
appellant's current symptoms were not the same as his 
symptoms in service.  It was his opinion that it was not at 
least as likely as not that the appellant's current nervous 
condition had its onset in the military during his activity 
duty for training.  

The RO requested clarification of the VA opinion, as the 
examiner relied on symptoms not noted in the appellant's 
service medical records.  The VA examiner again reviewed the 
service medical records noted the complaints of bad nerves 
and hyperventilation and wrote an addendum in December 2003.  
He reasoned that it had been many years between 1974 and any 
notation in the medical records of a psychiatric disorder.  
In addition, the history of bad nerves did not amount to a 
diagnosis of panic disorder.  He concluded that it was not at 
least as likely as not that the appellant's current panic 
disorder was related to his period of active military 
service.  

The RO again forwarded additional service personnel records 
to the VA examiner and asked for his comments.  In April 
2005, he responded that the military records indicating the 
appellant had a character and behavior disorder, and 
described his poor performance and bad attitude did not 
suggest the presence of his current Axis I disorder while he 
was in the military.  The VA examiner concluded it was not 
appropriate to change his diagnosis or his opinion regarding 
the appellant.  

The appellant appeared and gave testimony before the Acting 
Veterans Law Judge at a videoconference hearing in August 
2005.  The appellant complained of problems with his nerves, 
including shaking, and denied having any current psychiatric 
problems.  (T-4, 5, 6).  

The Board first observes that personality disorders and mild 
mental retardation are not disabilities within the meaning of 
applicable legislation, for which service connection may be 
granted.  38 C.F.R. § 3.303(c)(2005).  

In this case, there are symptoms noted in service such as 
complaints of "bad nerves" and hyperventilation.  A private 
psychologist diagnosed a generalized anxiety disorder and the 
VA examiner diagnosed a panic disorder.  Neither the private 
psychologist nor the VA examiner attributed the currently 
diagnosed psychiatric disorders to service or any incident in 
service. The VA physician specifically held that it was not 
at least as likely as not that the appellant's current panic 
disorder was related to his period of active military 
service. The opinions of the private psychologist and VA 
examiner are the only competent evidence addressing the issue 
of a nexus between service and the currently diagnosed 
psychiatric disorders.  38 C.F.R. § 3.159 (a)(1).  

Finally, the Board notes that the appellant's assertions and 
testimony in June 2004 and August 2005 alone are insufficient 
to support a grant of service connection.  It is undisputed 
that a lay person is competent to offer evidence as to facts 
within his personal knowledge, such as the occurrence of an 
in-service injury, or symptoms.  However, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, the etiology of the appellant's psychiatric 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  Hence, any lay assertions in this regard have no 
probative value. In this regard, the Court of Appeal for 
Veterans Claims has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Accordingly, the Board concludes that there was no 
relationship between the appellant's military service and any 
current psychiatric disorder. The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.6, 
3.303.


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


